Citation Nr: 0624907	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
disability compensation in the calculated amount of 
$8,777.20.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the Committee 
on Waivers and Compromises (Committee) from the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, to support his claim, the veteran testified at 
a videoconference hearing chaired by the undersigned Acting 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.  The veteran subsequently submitted 
additional evidence, but waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

2.  VA was at fault in the creation of the overpayment of 
compensation benefits in the amount of $8,777.20 by failing 
to reduce or discontinue the veteran's disability 
compensation award based upon the school attendance of a 
child.

3.  The veteran's fault in the creation of the debt is 
outweighed by the degree of fault attributable to VA.


CONCLUSION OF LAW

Recovery of the disability compensation overpayment in the 
calculated amount of $8,777.20 would be against the 
principles of equity and good conscience, and therefore, 
recovery of the overpayment is waived.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

The veteran was awarded a total disability rating due to 
individual unemployability (TDIU), effective June 30, 1998.  
The veteran was in receipt of additional compensation based 
on having a spouse and daughter, E.A.T.  In August 2000, the 
veteran submitted a VA Form 21-674, Request for Approval of 
School Attendance, and was subsequently awarded additional 
benefits for his daughter, E.A.T., based on her school 
attendance after reaching the age of 18.  In October 2000, 
the RO granted entitlement to Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35 (DEA or 
Chapter 35).  The veteran was notified of the award by 
correspondence dated in October 2000 and the RO enclosed an 
application for DEA benefits, VA Form 22-5490.  That form 
indicates that an election by a son or daughter of Chapter 35 
educational benefits is final and cannot be changed.  An 
associated VA pamphlet 22-73-3 includes a summary of benefits 
under Chapter 35 and states that if the son or daughter of a 
veteran elects to receive DEA the additional allowance paid 
to the veteran for them as a dependent will stop.  

VA records show the veteran's daughter, E.A.T., submitted her 
DEA application in November 2000 and was awarded DEA 
benefits, effective September 5, 2000.  The veteran signed a 
VA Form 21-8960, Certification of School Attendance or 
Termination, in April 2003.  That form includes a note 
indicating that that form should be signed by the student 
only if the student is receiving benefits in his or her own 
right.  In May 2004, action was taken to reduce retroactively 
the veteran's award to delete the additional compensation 
allowance he received for E.A.T. after September 5, 2000.  
This resulted in creation of the overpayment in the 
calculated amount of $8,777.20.

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2005).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2005).

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  Therefore, waiver of 
indebtedness is not precluded if shown that it would be 
against the principles of equity and good conscience to 
require the appellant to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

VA regulations also provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. § 3.500(b)(1) (2005).  

VA's adjudication procedure manual, M21-1, Part IV, Section 
14.13, provides that following authorization of an award of 
DEA benefits action should be taken to reduce or discontinue 
disability awards based the school attendance of a child.  It 
is noted the change should be made effective the commencing 
date of the award of DEA benefits unless termination may be 
effected due to administrative error.  

Although records show the veteran began receiving an 
additional allowance for his dependent child in August 2000, 
there is no evidence VA took any action to adjust his 
payments following the award of DEA benefits to his daughter 
based upon her November 2000 application and election to 
receive DEA benefits.  The veteran asserts that he did not 
realize that he should not have been receiving additional 
disability compensation for his daughter after she began 
receiving Chapter 35 benefits.  He contends he should not be 
penalized for VA's fault in not informing him of this 
prohibition.  

The Board finds a review of the record shows VA was at fault 
in the creation of the overpayment of compensation benefits 
in the amount of $8,777.20 by failing to reduce or 
discontinue the veteran's disability compensation award based 
upon the school attendance of a child.  It appears, in this 
case, that the standard procedures subsequent to the award of 
DEA benefits were not followed.  While the veteran contends 
he was unaware that he was not entitled to receive an 
additional allowance for E.A.T., a more careful reading of 
the literature provided should have informed him of this fact 
and he is considered to have had some fault in the creation 
of the overpayment.  Thus, he should have been aware of the 
erroneous award and the overpayment created was not solely 
due to VA administrative error.

The Board finds, however, that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  The evidence does not indicate that collection 
would deprive the veteran or his family of basic necessities 
or nullify the objective for which benefits were intended; 
however, the veteran's fault in the creation of the debt is 
greatly outweighed by the degree of fault attributable to VA.  
Therefore, recovery of the overpayment of disability 
compensation benefits in the calculated amount of $8,777.20 
should be waived.


ORDER

Waiver of recovery of disability compensation benefits in the 
calculated amount of $8,777.20 is granted.


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


